Citation Nr: 1714862	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for left and right hip disability. 

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Amy Hart, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1989 to February 1992.  He had additional service in the National Guard from September 1997 to February 1999 and from June 2001 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In February 2015, the Board remanded the appeal in order to afford the Veteran hearings before RO personnel and the Board.

The Veteran attended a hearing before decision review officer at the RO in July 2015 and a videoconference hearing with the Board was scheduled for November 2015.  The Veteran failed to appear and did not make a request to reschedule.  As such, his hearing request is deemed withdrawn.

In a December 2015 decision, the Board granted service connection for tinnitus, and a headache disability; denied service connection for left ear hearing loss; and remanded the issues of entitlement to service connection for right ear hearing loss, back and right hip disabilities.  

The Board remand was in order to obtain evidence previously reported; afford the Veteran another VA examination; and readjudicate his claims.  

In August 2016, the agency of original jurisdiction (AOJ) granted service connection for bilateral hearing loss disability. 



FINDINGS OF FACT

1.  The appellant is a Persian Gulf Veteran and has objective signs or symptoms of an undiagnosed bilateral hip disability that is present to a compensable degree in both hips.

2.  The Veteran's current low back disability, diagnosed as lumbosacral strain, was not caused or aggravated by a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hip pain have been met.  38 U.S.C.A. § 1110, 1117 (West 2014); 38 C.F.R. § 3.303, 3.317 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay persons are competent to report the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  81 Fed. Reg. 75669, 71382 (Oct. 17, 2016) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran served in the Southwest theater of operations from August 1990 to April 1991; and received decorations demonstrating his service in that area.  As such, he qualifies as a Persian Gulf Veteran and is entitled to the presumptions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Hip Disability

In accordance with the Board's remand instructions, the Veteran was afforded an examination in May 2016.  Although the examiner noted hip abnormalities on examination, such as limitation of motion and objective evidence of pain on motion; she opined that the hips appeared to be normal, and opined that it was "pain in the back and buttocks as well as thigh and abdominal girth that limit hip motion."  The examiner did not provide a diagnosis for the objective findings on the examination.

VA policy is to recognize actually painful motion as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59 (2016).  Diagnostic Codes 5251-5253 provide minimum 10 percent ratings for limitation of thigh motion. 

This record shows objective signs of undiagnosed disabilities in each hip that are present to a 10 percent level, have been present for more than six months; and were demonstrated prior to December 31, 2021.  As such the criteria for service connection for undiagnosed illnesses of each hip have been met.

Back Disability

The May 2016 examination yielded a diagnosis of lumbar strain.  Thus, the first element of service connection is demonstrated.  The Veteran has contended that the current back disability is attributable to the 63 parachute jumps he undertook during service.  His reports of numerous in-service parachute jumps are competent and consistent with his receipt of the parachutist badge; hence those reports are also credible.  In addition, service treatment records show that he was seen in May 1992 with a three day history of low back pain after lifting a radiator.  This evidence establishes an in-service injury.

A remaining question is whether there is a nexus between the current back disabilities and the traumas in service.  In this regard, there is little evidence of a continuity of symptomatology.  At his hearing the Veteran testified that the back did not become a problem until 2011.  This is consistent with VA treatment records showing he first sought treatment for back pain that year.  These records show that while degenerative joint or disc disease was initially suspected diagnostic testing was within normal limits

At a November 2011, VA examination the examiner found only subjective low back pain with no objective findings.  X-rays of the lumbar and thoracic spine were normal.  There was no intervertebral disc syndrome and no arthritis.  The Veteran reported that he had pain in his lower back in service while getting out of a vehicle.  He was also noted to have been in numerous parachute jumps.  

The examiner further noted that the Veteran had been seen in service for his back.  On examination, the Veteran reported that he still had mild low back pain off and on.  He indicated that he would usually stretch out to get relief from low back pain and sometimes takes OTC Tylenol.  There were no surgeries and the Veteran did not wear any brace or use any walking aids.  He denied any specific trauma or injury while he was in service or after discharge from service.  The examiner found no deformity, SLR was negative bilaterally, range of motion testing of both cervical and lumbar spine was normal, and neurological testing was normal.  

The Veteran reported that he felt mild pain during the movements of lumbar spine but felt better after repetitive movements.  There was no tenderness present, no spasm noticed, and no abnormal movements or guarding noticed.  After reviewing his claims file and medical records and obtaining the history from the Veteran and performing the physical examination, the examiner found that the Veteran's subjective history of low back pain with normal X-ray findings was less likely related to acute low back muscle strain in May, 1992 while in service, and was more likely related to his occupation working in a warehouse.

The Veteran submitted an April 2015 disability benefits questionnaire (DBQ) completed by a private physician regarding his back and hips.  The Veteran was diagnosed as having multiple back conditions, including mechanical back pain syndrome, facet joint arthropathy, degenerative disc disease, degenerative spondylolisthesis, intervertebral disc syndrome, radiculopathy, and ankylosis.  The Physician described severe symptoms, including marked neurologic symptoms due to nerve root compression, difficulty walking, sciatica with fall risk, erectile dysfunction, anal leakage, intermittent severe radicular pain and weakness, severe burning sensation, and inability to climb stairs without use of a hand rail.  The physician opined that it was more likely than not that the Veteran's back condition was due to jumping out of planes, and nerve gas and toxic exposures in first Gulf War.

The physcician included summaries of the May 1992 treatment for back pain and private treatment and evaluations in 2013.  Although the Board's last remand sought the records of the reported treatment, the Veteran has not provided authorization for VA to obtain them. 

The summaries include the report of a magnetic resonance imaging study (MRI) that was interpreted as normal, except for desiccation of the disc at L4-L5; and nerve conduction study and needle electromyogram study (NCV/EMG) that was interpreted as normal.

The May 2016 VA examiner opined that the Veteran's work in manufacturing and labor, his body mass index (BMI), and age (over 45) were the etiology of the current back pain; and that the pain could not be reasonably related to the 1992 complaints without relevant findings in the interim between service and 2011.  The examiner also pointed to the fact that there were only subjective findings on the examination in 2011.  Given the normal findings and X-rays in 2011, the history of 63 parachute jumps was "not relevant."

This record includes conflicting opinions as to the relationship between the current disability and in-service injuries.  The 2011 VA examination considered an accurate history, but did not include a rationale for the negative opinion.  It is of limited probative value.

The April 2015 DBQ seems incredible given that it includes diagnoses of disabilities that appear to have been ruled out by the diagnostic studies that were reported as part of the DBQ.  The physician also included no rationale for attributing the purported diagnoses to events in service.  The opinion is therefore, of little probative value.

The examiner who conducted the May 2016 examination did not provide reasons for attributing the current back disability to the Veteran's occupation, weight and age; but did provide reasons for finding that the disability was unrelated to events in service.  The examiner considered an accurate history and provided a definitive opinion that was supported by a sufficient rationale.  This opinion is; therefore highly probative.  See Nieves-Rodriquez v. Peake, 22 Vet App 295 (2008) (the probative value of a medical opinion depends on whether it considered an accurate history, was definitive, and included a sufficient rationale).

In short, the most probative evidence is against a nexus between the current back disability and service.

The evidence is also against the grant of service connection on the basis of presumptions afforded Persian Gulf Veterans.  The Veteran's back disability is attributable to a diagnosis, namely lumbar strain.  Lumbar strain is not a medically unexplained chronic multi symptom illness.  It is confined to pain in the lumbar spine and has been explained as being the result of back traumas.  Lumbar strain has also not been recognized as presumptively service connected in Persian Gulf Veterans.

Accordingly, the weight of the evidence is against the claim for service connection for back pain or disability.  Reasonable doubt does not arise and the claim is denied.



ORDER

Service connection for left and right hip disability is granted.

Service connection for a back disability, to include back pain, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


